         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY ARGUDO and DIEGO SANAY, on behalf
of themselves and others similarly situated

                    Plaintiffs,
        v.

PAREA GROUP LLC, d/b/a TRATTORIA IL                                 18 CV 678 (JMF)
MULINO, IMNY GS LLC d/b/a IL MULINO
TRIBECA, GFB RESTAURANT CORP. d/b/a IL
MULINO DOWNTOWN, WONDERFUL
RESTAURANT LLC d/b/a IL MULINO
UPTOWN, K.G. IM MANAGEMENT,
LLC, PASTA PERFECT LLC, IM 60 STREET, IL
MULINO USA, IM LLC-I, BRIAN GALLIGAN,
and GERALD KATZOFF,

                    Defendants.

                           DECLARATION OF JOSEF NUSSBAUM

        I, Josef Nussbaum, under penalty of perjury, affirm as follows:

        1.      My name is Josef Nussbaum, and I am a partner with Joseph & Kirschenbaum

LLP (“J&K”), Plaintiffs’ counsel in the above-captioned matter. I am familiar with the facts and

circumstances set forth herein.

        2.      I submit this declaration in support of Plaintiffs’ motion for preliminary approval

of a class action settlement.


                NATURE OF THE CLAIMS AND PROCEDURAL HISTORY

        3.      Plaintiff-Class Representatives’ motion seeks preliminary approval of a settlement

that will resolve all claims asserted in the instant action.
         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 2 of 9




        4.     Plaintiffs and Class Members are current and former tipped food service

employees (including servers, runners, bussers and bartenders) who—in the six years prior to the

filing of the lawsuit—worked at five Il Mulino restaurants located in New York City.

        5.     On January 26, 2018, Plaintiffs filed this lawsuit against Defendants asserting,

inter alia, that Il Mulino and its owners/operators Defendants Gerald Katzoff and Brian Galligan

violated the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) by:

(1) failing to pay employees for all hours they worked; (2) improperly taking a tip credit for the

wages they paid to tipped employees, and, as a result, failing to pay tipped employees the

minimum wage for all hours worked and the proper overtime premium for hours worked in

excess of 40 in a week; and (3) failing to provide tipped employees with the appropriate wage

notices and statements required under New York State’s Wage Theft Prevention Act (the

“WTPA”).

        6.     Plaintiffs also alleged that Defendants improperly forced employees at the

Trattoria Il Mulino location to share their tips with individuals who do not customarily receive

tips.

        7.     The lion’s share of the damages in the case centers around Plaintiffs’ claim that

Defendants were ineligible to apply the FLSA and NYLL tip credit to food service employees’

hourly wages because Defendants failed to meet the statutory notice prerequisites, which must be

followed in order to pay employees pursuant to a tip credit. See 29 U.S.C. § 203(m); N.Y. Comp.

Codes R. & Regs. tit. 12 (“NYCRR”), § 146-1.3.

        8.     Most of the remaining damages stem from Defendants’ failure to comply with the

notice requirements of New York’s WTPA which could have resulted in penalties of up to

$10,000 per Class Member if the Class was successful at trial.



                                                 2
          Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 3 of 9




         9.    In December 2018, Defendants moved for partial summary judgment seeking a

ruling that Il Mulino’s owner, Gerald Katzoff, was not Plaintiffs’ employer for the purposes of

the FLSA and NYLL and that he should thus be dismissed as a Defendant in the lawsuit.

         10.   Contemporaneously with Defendants’ motion, Plaintiffs moved to have the case

certified as a class action pursuant to Fed. R. Civ. P. 23.

         11.   In September 2019, the Court ruled in Plaintiffs’ favor on both these motions and

certified a class of tipped food-service employees employed at Il Mulino employed between

January 26, 2012 and the date of the Order certifying the Class (“Class Members”). See Argudo

v. Parea Grp. LLC, No. 18-CV-0678 (JMF), 2019 U.S. Dist. LEXIS 163249 (S.D.N.Y. Sep. 24,

2019).

         12.   The Court also certified a subclass of tipped food-service employees employed at

the Trattoria Il Mulino location (the “Subclass Members”) for the purposes of Plaintiffs’ N.Y.

Lab. Law § 196-d claim only.

         13.   In addition, the Court appointed Joseph & Kirschenbaum LLP (“J&K” or “Class

Counsel”) as Class Counsel.


                                           DISCOVERY

         14.   The parties had nearly finished full class-wide discovery by the time this case was

resolved.

         15.   In discovery, Defendants produced class-wide payroll, clock-in, and tip records

for the entire liability period, as well as the Named Plaintiffs’ and opt-in Plaintiffs’ personnel

files and time records. Defendants also produced wage notification forms—to the extent they

existed—that they alleged they had provided Class Members during the relevant statutory period.




                                                  3
         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 4 of 9




       16.     Throughout the pre-certification and post-certification discovery periods,

Defendants’ previous and current counsel engaged Class Counsel in numerous in person,

telephonic and email conversations to assist us in gaining a complete and accurate understanding

of Defendants’ payroll records.

       17.     In addition to the payroll records, Plaintiffs took a Fed. R. Civ. P. 30(b)(6)

deposition of the corporate Defendants and depositions of the individual Defendants. At the time

the Parties reached a settlement, Plaintiffs were also preparing to conduct a second deposition of

the corporate Defendants.

       18.     Defendants deposed the two Named Plaintiffs and, at the time the case settled, the

Parties were in the process of scheduling depositions of an additional eleven opt-in Plaintiffs.

       19.     Throughout the litigation, Class Counsel was also in regular contact with the

Named Plaintiffs, Opt-in Plaintiffs and Class Members.

       20.     After thoroughly scrutinizing the payroll records, considering the extensive

deposition testimony and frequent conversations with Class Members, Class Counsel were able

to estimate the total potential damages in this case and to evaluate the strengths and weaknesses

of the Class’s claims.

       21.     The case settled shortly before the fact discovery deadline, which was set to occur

on July 1, 2020. If the case had not settled, Plaintiffs were scheduled to file a motion for partial

summary judgment on their tip credit and wage notice claims by July 17, 2020.


                    MEDIATION AND SETTLEMENT NEGOTIATIONS

       22.     The Parties first attempted to formally resolve this matter in February 2020 by

attending a full-day mediation with Mrs. Ruth Raisfeld, Esq., a well-known and well-respected

mediator.


                                                  4
         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 5 of 9




        23.     In addition to the Named Defendants and their attorneys, several representatives

of a financial services company that finances Defendants’ companies attended the mediation as

well.

        24.     At the mediation, Defendants strongly contested almost all of the Class’s legal

and factual arguments. Defendants also made significant representations—supported by their

lenders’ representatives as well as by financial records they provided for Class Counsel to

review—that the Restaurants were severely overleveraged, their financial status was strained and

thus they would be unable to withstand a judgment in the amount that the Class was seeking.

        25.     While the Parties made significant progress towards a settlement at the mediation,

they were unable to agree on a figure that would resolve this matter and the mediation concluded

without a settlement being reached.

        26.     After the mediation, Defendants substituted their attorneys and the Parties

continued to engage in hard-fought class-wide discovery. The Parties also continued to explore

the possibility of a resolution.

        27.     Significantly, shortly after the mediation, the Covid-19 pandemic struck and

Defendants’ restaurants have been either completely closed or operating at very limited capacity

since March 2020. Thus, Defendants’ already strained financial situation was worsened, as they

were severely over-leveraged and now bringing in close to no income to service their debt. Put

simply, Defendants’ ability to pay and/or withstand a large judgment became even more

precarious.

        28.     Nevertheless, the Parties were able to continue to negotiate and, in late May 2020,

finally agreed to settle the Class’s claims for $2.5 million.




                                                  5
         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 6 of 9




       29.     As part of the settlement, and in order to protect the Class from potential

consequences of the Restaurants ultimately closing and/or becoming insolvent, Plaintiffs insisted

that most of the settlement fund would be payable almost immediately.

       30.     Over the next several weeks, the Parties engaged in negotiations over certain

terms of the agreement, such as the notice process and the precise formula to be implemented in

distributing the settlement proceeds. The parties finally arrived at a consensus on all the terms of

the agreement in early July 2020.

       31.     The $2.5 million dollar settlement amount is, of course, a compromise figure. It

takes into account the Class’s risks of establishing liability in light of disputes concerning the

precise nature of the tip credit notices Defendants claim to have provided Class Members.

       32.     For example, in discovery, Defendants produced employee handbooks for which

Class Members signed an “acknowledgment of receipt” forms and which, at times, set forth that

Defendants intended to take a tip credit. Defendants would have relied on these handbooks and

the “acknowledgment of receipt” forms to try and establish that, contrary to Class Members’

contentions, employees were properly informed that Defendants were taking a tip credit.

       33.     In addition, Defendants indicated that they intended to argue that they are entitled

to an affirmative defense under N.Y. Lab. Law § 198(1-b), which, they contend based on New

York decisional law, provides a complete defense to the Class’s WTPA wage notice claims and

tip credit wage claims. See Ahmed v. Morgans Hotel Grp. Mgmt., LLC, 54 Misc. 3d 1220(A)

(N.Y. Cnty. Feb. 27, 2017); Ahmed v. Morgan’s Hotel Grp. Mgmt., LLC, 160 A.D.3d 555 (1st

Dep’t 2018). Specifically in the Ahmed case, the New York County Supreme Court held that

the NYLL 198 (1-b) affirmative defense to WTPA violations was also applicable to claims that

an employer was not entitled to take the tip credit against the minimum wage because the



                                                  6
         Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 7 of 9




employer provided improper notice of the tip credit. Ahmed, 2017 N.Y. Misc. LEXIS 638, at

*13-14. This ruling was ostensibly based on the similarity between the notice requirements an

employer must meet before taking the tip credit, which are contained in the NYDOL’s

Hospitality Wage Order, and the wage notice requirements of N.Y. Lab. Law § 195(1). See id.

       34.     Plaintiffs here were prepared to argue that the Ahmed Courts simply got this issue

wrong and that Defendants could not rely on any affirmative defense to their tip credit violation.

See, e.g., Marin v. Apple-Metro, Inc., No. 12 CV 5274 (ENV) (CLP), 2017 U.S. Dist. LEXIS

165568, *77 (E.D.N.Y. Oct. 4, 2017) (“[S]ince February 27, 2015, in an action brought under

Section 198(1-b) to recover statutory damages for failure to provide proper wage notice, an

employer may avoid liability by showing that . . . it made ‘complete and timely payment of all

wages due’ to the employee who was not provided notice.”). Nevertheless, the Ahmed decisions

remained the only New York State courts to decide this state law issue and therefore Plaintiffs

acknowledged they had some risk in overcoming this (incorrectly decided) precedent.

       35.     Finally, the settlement amount also took into account Defendants’ financial

position, especially considering the massive effect that the Covid-19 pandemic continues to

inflict on the Restaurants. Even before the onset of the pandemic, at the mediation, Defendants

represented that if Plaintiffs and the Class were able to recover a full judgment against

Defendants, it is unlikely the Class would be able to collect due to the size of Class’s “best case

scenario” damages as compared with Defendants’ tumultuous finances. Of course, since that

time, the Restaurants’ incomes have only decreased, and they are in an existential crisis in light

of Covid-19 interruption and their inability to service their very large debts. Thus, a judgment

against Defendants in this case could have ultimately resulted in Defendants potentially closing

their business, a result that would be highly detrimental to the Class, especially Class Members



                                                 7
            Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 8 of 9




who continue to be employed by Defendants. (Id. at 31.) Taking these considerations into

account, Plaintiffs insisted that Defendants fund most of the settlement payment before the

Fairness Hearing ($1,000,000 in August and $500,000 in October) thus protecting the Class from

the risks of Defendants’ bankruptcy and/or other impediments to payment.

          36.      In sum, as Class Counsel intends to clarify in greater detail in their motion for

final approval, the Class Representatives and Class Counsel believe that the settlement easily

falls within the range of reasonableness because it achieves a significant benefit for the Class

where failure at trial is possible. (Id. at 32.)

                                      TERMS OF THE SETTLEMENT

          37.      The Settlement Agreement provides that Defendants shall pay a maximum

settlement amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the

“Settlement Common Fund”). (Nussbaum Decl., Ex. A §§ 1.34, 3.1(A).) The Settlement

Payment includes awards to Class Members, service awards to the Class Representatives,

attorneys’ fees and costs, and reasonable Claims Administrator’s fees.

          38.      Pursuant to the Settlement Agreement, the Net Settlement Fund (“NSF”) shall be

divided based on three categories of damages, namely: (1) the “Tip Credit Fund,” which will

account for 70% of the NSF, (2) the “WTPA Notice Fund” which will account for 25% of the

NSF, and (3) the “Trattoria Subclass Fund” which will account for the tip disgorgement claim

brought on behalf of the Subclass Members and which will account for 5% of the NSF.1 (Id. at §

3.4(B)(3).)

          39.      The Tip Credit Fund shall be further divided between Class Members who

worked between January 26, 2012 and December 31, 2014 (“Period A”) and Class Members who

1
    As defined in § 1.22 of the Settlement Agreement, the “Net Settlement Fund” means the remainder of the
    Settlement Payment after deductions for Court-approved (1) fees and costs for the Settlement Claims
    Administrators; (2) attorneys’ fees and costs for Class Counsel; and (3) service awards to the Named Plaintiffs.

                                                           8
           Case 1:18-cv-00678-JMF Document 219 Filed 07/16/20 Page 9 of 9




worked between January 1, 2015 to the end of the Relevant Statutory Period (“Period B”). (Id. at

§ 3.4(B)(3)(a)(i)-(ii).) This is because Defendants only have access to payroll records from 2015

and onwards and thus Class Members who worked for Defendants during Period A (i.e., prior to

2015) will divide the their portion of the Tip Credit Fund on the basis of days that they were

employed by Defendants. Conversely, Class Members who were employed by Defendants at

any time after January 1, 2015 will have their portion of the Tip Credit Fund computed based on

the amount of hours each Class Member worked for Defendants at the tip credit minimum wage

during Period B.

          40.   The Parties have designated Rust Consulting as the proposed Settlement Claims

Administrator. (Id. at § 1.6.) The Settlement Claims Administrator’s reasonable fees and costs

will be paid from the Settlement Payment. (Id.) Arden Claims Service estimates that their claims

administration fees will not be in excess of $15,000.00.

                                           EXHIBITS

          41.   Attached hereto as Exhibit A is a true and correct copy of the Settlement

Agreement and Release.

          42.   Attached hereto as Exhibit B is a true and correct copy of the proposed Class

Notice.

          43.   Attached hereto as Exhibit C is a proposed order.



Dated: July 16, 2020                                                 /s/ Josef Nussbaum
                                                                    Josef Nussbaum




                                                 9
